          Case 1:20-cv-03132-RDB Document 65 Filed 06/23/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

DONNA BUETTNER-HARTSOE,
et al.,                              *

     Plaintiffs,                     *           Civil Action No. RDB-20-3132

     v.                              *

BALTIMORE LUTHERAN HIGH      *
SCHOOL ASSOCIATION,
d/b/a/ CONCORDIA PREPARATORY *
SCHOOL,
                             *
      Defendant.

*    *        *     *    *     *     *     *     *     *     *      *     *

JENNIFER PULLEN,                     *

     Plaintiff,                      *           Civil Action No. RDB-20-3214

     v.                              *

BALTIMORE LUTHERAN HIGH      *
SCHOOL ASSOCIATION,
d/b/a/ CONCORDIA PREPARATORY *
SCHOOL,
                             *
      Defendant.

*   *    *   *         *       *     *     *     *     *     *      *     *
ANDREA CONRAD, et al.,               *

     Plaintiffs,                     *           Civil Action No. RDB-20-3229

     v.                              *

BALTIMORE LUTHERAN HIGH      *
SCHOOL ASSOCIATION, d/b/a/
CONCORDIA PREPARATORY        *
SCHOOL, and LUTHERAN CHURCH-
MISSOURI SYNOD,              *
            Case 1:20-cv-03132-RDB Document 65 Filed 06/23/21 Page 2 of 3



SOUTHEASTERN DISTRICT,
                                           *
       Defendants.

*    *   *    *             *       *      *       *     *       *      *      *      *
ARIANA GOMEZ,                              *

       Plaintiff,                          *             Civil Action No. RDB-20-3267

BALTIMORE LUTHERAN HIGH      *
SCHOOL ASSOCIATION, d/b/a/
CONCORDIA PREPARATORY        *
SCHOOL, and LUTHERAN CHURCH-
MISSOURI SYNOD,              *
SOUTHEASTERN DISTRICT,
                             *
     Defendants.

*    *   *     *       *            *      *       *     *       *      *      *      *
SELENA BARBER, et al.,                     *

       Plaintiffs,                         *             Civil Action No. RDB-21-0691

       v.                                  *

BALTIMORE LUTHERAN HIGH                    *
SCHOOL ASSOCIATION, d/b/a/
CONCORDIA PREPARATORY                      *
SCHOOL,
                                           *
       Defendant.

*      *        *     *      *      *      *  *          *       *      *      *      *
                                          ORDER

       Presently before this Court are the above-captioned cases filed by five different women

against Defendant Concordia Preparatory School (“CPS”), two of which are also filed against

Defendant Lutheran Church-Missouri Synod (“LCMS”).             Under Federal Rule of Civil

Procedure 42(a), actions before the court may be consolidated when they “involve a common

question of law or fact.” “District courts have broad discretion under F[ed]. R. Civ. P. 42(a)

                                               2
         Case 1:20-cv-03132-RDB Document 65 Filed 06/23/21 Page 3 of 3



to consolidate causes pending in the same district.” A/S J. Ludwig Mowinckles Rederi v. Tidewater

Const. Co., 559 F.2d 928, 933 (4th Cir. 1977). Here, all five cases involve the same Defendant,

CPS, and all arise from a similar set of allegations and factual circumstances: that CPS failed

to adequately address reports of sexual assault and harassment by its students. Accordingly,

as these cases involve common questions of law and fact, IT IS HEREBY ORDERED this

23rd day of June, 2021 that the above-captioned cases will be CONSOLIDATED FOR

DISCOVERY AND MOTIONS.

       IT IS FURTHER HEREBY ORDERED that the parties shall submit a Joint Proposed

Scheduling Order by Wednesday, June 30, 2021.

       The Clerk of this Court shall transmit copies of this Order to counsel of record.




                                                    ______/s/________________
                                                    Richard D. Bennett
                                                    United States District Judge




                                               3
